DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection of 20 April 2022 and the advisory action of 04 August 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 September 2022 has been entered.

Status of Application/Claims
Applicant’s response of 19 September 2022 is acknowledged. Claims 1 and 26 have been amended. Claims 1-31 are currently pending and under examination.
Applicant is reminded that the claim status identifiers must be updated appropriately when claims are amended as per 37 CRF 1.121. For example, in the claim set of 19 September 2022, the status of claim 1 currently reads “(Previously presented)” when it has been amended and the status of claim 31 currently reads “(Currently amended)” when it was previously presented.
Withdrawn Rejections
Applicant’s amendment of independent claims 1 and 26 have overcome the rejections of claims 1-31 under 35 USC 103 of previous record and the rejections are withdrawn. New rejections have been applied under new grounds in the instant office action as necessitated by applicant’s amendment. 

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejections are new as necessitated by applicant amendment.

Claim 14 recites the limitation "the predetermined threshold level of MDSCs".  There is insufficient antecedent basis for this limitation in the claim. The claim is drawn to the method of claim 1 which has been amended to no longer include reference to a “predetermined threshold level of MDSCs”. Appropriate correction is required.

Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following rejections are new as necessitated by applicant amendment.


Claims 2, 3, 4, 27, and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 2 and 3 are drawn to the method of claim 1 and claims 27 and 28 are drawn to the method of claim 26. Both claims 1 and 26 reference an isolated antibody or antigen-binding fragment thereof that specifically binds to semaphorin-4D (SEMA4D) and specifically state that the antibody inhibits the SEMA4D interaction with Plexin-B1 or inhibits SEMA4D binding to Plexin-B1 (see part (d) in claims 1 and 26).
The instant claims 2 and 27 add the limitation “wherein the anti-SEMA4D antibody or fragment thereof inhibits SEMA4D interaction with its receptor” and claims 3 and 28 further the limitation stating “wherein the receptor is Plexin-B1, Plexin-B2, CD72, or any combination thereof”. 
Based on the current wording of claims 2, 3, 27, and 28, the claims fail to further limit the subject matter and fail to include all of the limitations of the claims upon which they depend. For example, claim 1 specifically states that the receptor is Plexin-B1. Claim 2 is drawn to any receptor that binds SEMA4D and claim 3 offers alternative potential receptors (Plexin-B2 and CD72) that are not Plexin-B1.
Claim 4 is rejected by virtue of its dependency on a rejected claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following rejections are made under new grounds of rejection as necessitated by applicant amendment.

Claims 1-9, 11-20, and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/132541 A1 (University of Maryland, Baltimore) 3 Aug 2017 (referred to herein as UMB) in view of Kitano, S., et al (2014) Computational Algorithm-Driven Evaluation of Monocytic Myeloid-Derived Suppressor Cell Frequency For Prediction of Clinical Outcomes Cancer Immuno Res 2(8) 812-821 and in further view of WO 2014/209802 A1 (Vaccinex, Inc) 31 Dec 2014  (referred to herein as Vaccinex).

Regarding claim 1, UMB teaches a method of inhibiting tumor-mediated immunosuppression in a subject, comprising administering to the subject a therapeutically effective amount of an agent that inhibits the activity of Semaphorin 4D [SEMA4D] and states that inhibiting SEMA4D can be employed in methods useful for treating cancer (page 82, claim 1; page 14, line 1). UMB teaches that “an agent that inhibits the activity of Semaphorin 4D is an antibody. The term ‘antibody’ is used to refer to any antibody like molecule that has an antigen binding region and includes full length antibody molecules, antibody fragments” (UMB page 28, lines 3-11). UMB further teaches methods of monitoring cancer progression involving monitoring SEMA4D as a diagnostic marker (page 14, lines 2-3; page 49, line 13). UMB teaches that the role of SEMA4D, produced by tumor cells, in inducing tumor angiogenesis, invasiveness and progression has been demonstrated in several malignancies and correlates with poor prognosis (page 4,lines 1-3).
UMB teaches determining the subject’s level of SEMA4D (page 83, claim 21) by obtaining peripheral blood (page 83, claim 19) or tissue sample (page 83, claim 20) from a subject and performing an assay that determines the presence of SEMA4D (page 83, claim 21). The level is then compared to a sample from a healthy donor (page 49, lines 14-18) or a sample from the subject obtained from an earlier point in time (page 83-84, claim 21) wherein an elevated level or an increase in SEMA4D indicates disease progression (page 49, lines 14-18; and pages 83-84, claim 21). 
UMB also teaches the relationship between SEMA4D and myeloid derived suppressor cells (MDSCs) stating that “it was found that SEMA4D…polarized myeloid cells in to MDSC phenotype, which corresponded with a reduction in T cell proliferation and IFN-γ production” (page 4, lines 25-29). This finding demonstrates a direct correlation between SEMA4D and MDSCs levels and an inverse correlation between SEMA4D/MDSCs levels and T-cell levels. UMB further uses this correlation as a method of screening an agent for anti-cancer activity (page 5, lines 16-17) comprising i) contacting a cell culture medium comprising SEMA4D and/or cells comprising SEMA4D with the agent; and ii) assaying whether SEMA4D activity is reduced, wherein if SEMA4D activity is reduced, the agent has anti-cancer activity (page 5, lines 16-20). UMB goes on to teach that the assaying part of ii) could comprise culturing a cell population of myeloid cells and detecting the presence or absence of MDSCs, wherein if the level of MDSCs is reduced relative to a control sample lacking the agent, then the agent has anti-cancer activity (page 5, lines 20-24). 
While UMB teaches a clear direct correlation between SEMA4D and MDSC levels and also measures MDSC levels to predict the anti-cancer activity of an agent, the measurement of MDSC compared to a threshold (50%) as a predictive biomarker for patients receiving treatment with a SEMA4D inhibitor is not explicitly stated. 
Kitano teaches an algorithm-driven immunotyping analysis using MDSC (specifically monocytic MDSC or m-MDSC) frequency to predict the overall survival of patients treated with Ipilimumab (a CTLA-4 inhibitor) (abstract; page 5, paragraph 2). Kitano et al states that “Algorithm-driven analysis may enable not only development of a novel pre-treatment biomarker for Ipilimumab therapy, but also prospective validation of peripheral blood m-MDSC as a biomarker in multiple disease settings” (abstract). Kitano further teaches that higher pretreatment quantities of m-MDSC are associated with inferior overall survival of patients (page 9, paragraph 3) and that in their studies 14.9% was determined to be the cutoff between “high” and “low” %m-MDSC (page 6, paragraph 3). Kitano teaches that in their studies patients having pre-treatment m-MDSC levels below this threshold were associated with improved overall survival after treatment (page 6, paragraph 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of UMB with those of Kitano and replace the assaying of SEMA4D as a diagnostic biomarker with MDSC cell frequency (particularly m-MDSC) and compare this value to a threshold value. One of ordinary skill in the art would have been motivated to make this substitution in order utilize to a well-defined marker (MDSC) that has been analyzed in a variety of cancers (UMB, page 1, lines 29-30; and page 2, lines 1-7) particularly one which removes variability related to blood processing and user definitions (Kitano, abstract). By doing so, one would be able to predict outcomes and best determine treatment for patients (Kitano, abstract). Furthermore, it would have been obvious for a skilled artesian to try the threshold level of 14.9% m-MDSC pre-treatment as taught by Kitano as the starting point for determining susceptibility of patients to SEMA4D therapy (see MPEP 2141 III, KSR (E) “Obvious to try”). A skilled artesian would have been motivated to try this threshold level as it has already been correlated to patient outcomes after immunotherapy (Kitano, page 6, paragraphs 3 and 4). As 14.9% is below 50%, it meets the limitation of MSDCs comprising less than 50% of the subject’s total peripheral blood mononuclear cells prior to treatment.
	UMB further teaches that inhibition of Sema4D restored cytotoxic T cells (CD8+Tbet+) and significantly decreased Tregs (CD4+Tbet+); demonstrating an inverse relationship between SEMA4D/MDSC levels and T-cell levels (page 58, lines 24-26; page 4, lines 25-29)	. Kitano also speaks to the inverse correlation between mMDSC levels and CD8+ T-cells observed during treatment of patients with ipilimumab (page 10, paragraph 3, “Inverse correlations between CD8+ T-cell increases and m-MDSC frequency in patients treated with ipilimumab suggest a role for m-MDSC-mediated lymphocyte suppression in overall survival following ipilimumab therapy”).
	UMB and Kitano, however, do not disclose that the SEMA4D antibody inhibits SEMA4D interaction with Plexin-B1, the determination of CD8+ T cells prior to administering the SEMA4D antibody, or that the level of CD8+ T cells is at least 100 CD8+ T cells/μL of the subject’s total peripheral blood mononuclear cells.
	Vaccinex teaches methods for inhibiting, delaying, or reducing tumor growth and metastases of plexin-B1-expressing cancer cells comprising administering to the subject an effective amount of a SEMA4D binding molecule in combination with an immune modulating therapy (abstract). Vaccinex teaches that the binding molecule inhibits SEMA4D-mediated Plexin B1 signal transduction (page 74, 4.) and that its application in treating tumors increases anti-tumorigenic T cell response and decreases immunosuppressive cells, such as MDSC (page 70, [00202]). Vaccinex further teaches that the level of CD8+ T lymphocytes plays a role in the ability of an anti-SEMA4D antibody to treat tumors (page 60, [00170]). Vaccinex teaches that thirty percent of tumor growth inhibition was achieved following treatment with an anti-SEMA4D antibody, however, no treatment related effect was observed when CD8+ T cells were depleted. Vaccinex states that “these results show that tumor growth inhibition with anti-SEMA4D was dependent on the presence of CD8+ effector T cells (page 60, [00170]). Vaccinex teaches a method of treating cancer in a subject comprising administration of a SEMA4D antibody where the subject has an elevated level of B cells, T cells, or both B cells and T cells when compared to other subjects. Vaccinex teaches that the number of T cells per microliter of blood is about 1.5 to 5 times the mean number of T cells in circulation of other cancer patients or that the number of T cells ranges from about 1173 to about 3910 T cells per microliter of blood (page 75, 19 and 20). While Vaccinex does not explicitly state that these T cells are CD8+ T cells, Vaccinex is measuring the impact of CD8+ T cells on SEMA4D treatment in the examples provided (see example 2, page 60). Therefore, it would have been obvious to a skilled artesian to use Vaccinex’s teaching of 1173 T cells per microliter of blood as a starting point for determining a threshold level of CD8+T cells needed for optimal outcomes with the use of a SEMA4D antibody. As 1173 CD8+ T cells/μL of blood is greater than 100 CD8+ T cells/μL of blood, Vaccinex’s teaching of 1173 T cells/μL of blood meets the instant claim limitation of at least 100 CD8+ T cells/μL of peripheral blood mononuclear cells.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have measured the number of circulating CD8+ T cells to ensure that there are at least 1173 T cells per microliter of blood as taught by Vaccinex prior to administration of the SEMA4D antibody in the method taught by UMB and Kitano. A skilled artesian would have been motivated to evaluate the number of CD8+ T cells as tumor growth inhibition with anti-SEMA4D antibodies have been shown to be dependent on the presence of CD8+ effector T cells (Vaccinex, page 60, [00170]). Furthermore, based on the teachings of Vaccinex it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a SEMA4D antibody that inhibits the interaction of SEMA4D with Plexin-B1. A skilled artesian would have been motivated to use an antibody that blocks SEMA4D interaction with Plexin-B1 in order to treat Plexin-B1 expressing cancer cells in a subject (Vaccinex, abstract).

Regarding claim 2, UMB, Kitano, and Vaccinex teach the method of claim 1 as discussed above. 
UMB further teaches that the anti-SEMA4D antibody or fragment thereof inhibits SEMA4D interaction with its receptor (page 82, claim 1, “an agent that inhibits the activity of SEMA4D”; and page 82, claim 2 “wherein the agent decreases the expression level of SEMA4D”).

Regarding claim 3, UMB, Kitano, and Vaccinex teach the method of claim 2 as discussed above. 
Vaccinex further teaches that the receptor is Plexin-B1 (page 2, [0006], “the binding molecule inhibits SEMA4D interaction with its receptor (e.g., Plexin-B1)… the binding molecule inhibits SEMA4D-mediated Plexin-B1 signal transduction”).

Regarding claim 4, UMB, Kitano, and Vaccinex teach the method of claim 3 as discussed above.
Vaccinex further teaches that the antibody or fragment thereof inhibits SEMA4D mediated signal transduction (column 2, lines 6-9, “the binding molecule inhibits SEMA4D interaction with its receptor (e.g., Plexin-B1)… the binding molecule inhibits SEMA4D-mediated Plexin-B1 signal transduction”).

Regarding claim 5, UMB, Kitano, and Vaccinex teach the method of claim 1 as discussed above.
	The instant application discloses that HCDR 1-3 (SEQ ID NOs: 2, 3, and 4, respectively) and LCDRs 1-3 (SEQ ID NOs: 6, 7, and 8, respectively) correspond with the structures of SEMA4D antibody VX15/2503 (reference Table 2 Sequences, page 43). 
	Vaccinex teaches the SEMA4D antibody VX15/2503 and teaches that the “antibody or antigen binding fragment thereof comprises a variable heavy chain (VH) comprising VHCDRs 1-3 comprising SEQ ID NOs: 6, 7, and 8, respectively, and a variable light chain (VL) comprising VLCDRs 1-3 comprising SEQ ID NOs: 14, 15, and 16, respectively”. The HCDRs and LCDRs taught by Vaccinex have 100% alignment identity with those of the instant claim as shown in the alignments below. 

HCDR 1: Instant application SEQ ID NO: 2 (top) and Vaccinex SEQ ID NO: 6 (bottom)

    PNG
    media_image1.png
    132
    608
    media_image1.png
    Greyscale



HCDR 2: Instant application SEQ ID NO: 3 (top) and Vaccinex SEQ ID NO: 7 (bottom)

    PNG
    media_image2.png
    124
    579
    media_image2.png
    Greyscale

HCDR 3: Instant application SEQ ID NO: 4 (top) and Vaccinex SEQ ID NO: 8 (bottom)

    PNG
    media_image3.png
    135
    583
    media_image3.png
    Greyscale

LCDR 1: Instant application SEQ ID NO: 6 (top) and Vaccinex SEQ ID NO: 14 (bottom)

    PNG
    media_image4.png
    117
    585
    media_image4.png
    Greyscale


LCDR 2: Instant application SEQ ID NO: 7 (top) and Vaccinex SEQ ID NO: 15 (bottom)

    PNG
    media_image5.png
    117
    588
    media_image5.png
    Greyscale




LCDR 3: Instant application SEQ ID NO: 8 (top) and Vaccinex SEQ ID NO: 16 (bottom)

    PNG
    media_image6.png
    116
    583
    media_image6.png
    Greyscale


Regarding claim 6, UMB, Kitano, and Vaccinex teach the method of claim 1 as discussed above.
The instant application discloses that VH and VL SEQ ID NOs: 1 and 5, respectively, correspond with the structures of SEMA4D antibody VX15/2503 and that VH and VL SEQ ID NOs: 9 and 10, respectively, correspond with the structures of SEMA4D antibody Mab 67 (reference Table 2 Sequences, page 43). 
	Vaccinex teaches the SEMA4D antibody VX15/2503 or 67 and teaches that the “VH and VL comprise, respectively SEQ ID NO: 9 and SEQ ID NO: 17 or SEQ ID NO: 10 and SEQ ID NO: 18”. A comparison of the VHs and VLs between the applications were compared in ABSS and determined to have 100% alignment identity (as shown below). 

VH: Instant application SEQ ID NO: 1 (top) and Vaccinex SEQ ID NO: 9 (bottom)

    PNG
    media_image7.png
    181
    594
    media_image7.png
    Greyscale



VL: Instant application SEQ ID NO: 5 (top) and Vaccinex SEQ ID NO: 17 (bottom)

    PNG
    media_image8.png
    170
    582
    media_image8.png
    Greyscale


VH: Instant application SEQ ID NO: 9 (top) and Vaccinex SEQ ID NO: 10 (bottom)

    PNG
    media_image9.png
    177
    583
    media_image9.png
    Greyscale


VL: Instant application SEQ ID NO: 10 (top) and Vaccinex SEQ ID NO: 18 (bottom)

    PNG
    media_image10.png
    176
    581
    media_image10.png
    Greyscale




Regarding claim 7, UMB, Kitano, and Vaccinex teach the method of claim 1 as discussed above.
UMB further teaches the cancer immunotherapy regimen further comprises an additional cancer immunotherapy agent (page 5, lines 7-8, “the invention relates to methods for improving certain cancer immunotherapy treatment regimens based on the cytokine Semaphorin 4D”; and page 5, lines 12-15, “a method of inhibiting tumor-mediated immunosuppression in a subject undergoing immunotherapy, comprising administering to the subject a therapeutically effective amount of an agent that inhibits the activity of Semaphorin 4D”). 

Regarding claim 8, UMB, Kitano, and Vaccinex teach the method of claim 7 as discussed above.
UMB further teaches that the additional cancer immunotherapy agent comprises an immune checkpoint blockade (page 22, lines 21-28, “a Semaphorin 4D inhibiting agent can be used in conjunction with one or more checkpoint inhibitors or immune modulators”). 

Regarding claim 9, UMB, Kitano, and Vaccinex teach the method of claim 8 as discussed above.
UMB further teaches that the immune checkpoint blockade comprises an antibody or antigen-binding fragment that specifically binds to CTLA4, PD-1, PD-L1, or LAG3 or any combination thereof (page 22, lines 21-28). UMB also teaches examples of these inhibitors such as tremelimuab (CTLA4), Keytruda (PD-1), and MPDL3280A (PD-L1) (page 22, lines 21-28) which are known immune checkpoint blockade antibodies.

Regarding claim 11, UMB, Kitano, and Vaccinex teach the method of claim 1 as discussed above.
Kitano further teaches that the MDSCs are mononuclear MDSCs (M-MDSCs) (abstract).

Regarding claim 12, UMB, Kitano, and Vaccinex teach the method of claim 11 as discussed above.
Kitano further teaches that the M-MDSCs comprise a CD14+, HLA-DRlow/-, CD11b+, CD33+, Ln- phenotype (page 8, paragraph 4 , “Lin-CD14+HLA-DRlow/-m-MDSC frequency” and page 9, paragraph 1 “These cells co-express CD11b and in most cases also co-express CD33”).  
It is noted that the instant application uses the abbreviation “Ln-“ which is defined as a cocktail of markers that define non-MDSCs (claim 12) comprising of one or more of CD3, CD19, CD56 (claim 13). The specification states that “MDSCs can also be characterized by the absence of markers typical of other cell lineages, for example they can be characterized by the absence of the markers CD3, CD19 and/or CD56” [006]. Kitano teaches the abbreviation “Lin” for lineage which is defined as “Lineage (CD3/CD16/CD19/CD20/CD56) cocktail” (page 4, paragraph 1). Based on the similar markers defined in the instant application for “Ln” and Kitano for “Lin”, a skilled artesian would reasonably conclude that these abbreviations are both drawn to the same lineage cocktail of markers. 

Regarding claim 13, UMB, Kitano, and Vaccinex teach the method of claim 12 as discussed above.
Kitano further teaches that the Ln markers comprise one or more of CD3, CD19 or CD56 (page 4, paragraph 1).

Regarding claim 14, UMB, Kitano, and Vaccinex teach the method of claim 1 as discussed above.
Kitano further teaches that in their studies 14.9% was determined to be the cutoff between “high” and “low” % m-MDSC cell frequency (page 6, paragraph 3). Patients having less than 14.9% m-MDSC levels pre-treatment were associated with improved overall survival after treatment (page 6, paragraph 4). It would have been obvious for a skilled artesian to try the threshold level of 14.9% m-MDSC pre-treatment as taught by Kitano as the starting point for determining susceptibility of patients to SEMA4D therapy (see MPEP 2141 III, KSR (E) “Obvious to try”). A skilled artesian would have been motivated to try this threshold level as it has already been correlated to patient outcomes after immunotherapy (Kitano, page 6, paragraphs 3 and 4). As the threshold level of 14.9% falls within the claimed ranges for threshold level, the claimed levels of “less than 40%, less than 30%, and less than 20%” are considered to be anticipated by the prior art (reference MPEP 2131.03 Anticipation of Ranges which states that “a specific example in the prior art which is within a claimed range anticipates the range”). 

Regarding claim 15, UMB, Kitano, and Vaccinex teach the method of claim 1 as discussed above.
Kitano further teaches that the immunotyping assay is a flow cytometric based immunophenotypic assay (page 5, paragraph 2, “a flow cytometric strategy to define m-MDSC”, “a classic immunophenotyping measurement”). 

Regarding claim 16, UMB, Kitano, and Vaccinex teach the method of claim 1 as discussed above.
Kitano further teaches that the biological sample is a blood sample (abstract, “peripheral blood”). UMB further teaches MDSC measurements in tumor biopsy samples (page 1, lines 19-21, “MDSCs have been described in peripheral blood, draining lymphoid tissue, and tumor tissue”). 

Regarding claim 17, UMB, Kitano, and Vaccinex teach the method of claim 1 as discussed above.
UMB further teaches that the cancer comprises solid tumors and metastasis thereof (page 18, lines 19-21, “malignant tumors of potentially unlimited growth that can expand locally by invasion and potentially systemically by metastasis”).  UMB also teaches that the cancer is a hematological malignancy (page 49, line 20) or potentially systemic metastasis thereof (page 18, lines 19-21).

Regarding claim 18, UMB, Kitano, and Vaccinex teach the method of claim 17 as discussed above.
UMB further teaches that the cancer comprises solid tumors and metastasis thereof (page 18, lines 19-21, “malignant tumors of potentially unlimited growth that can expand locally by invasion and potentially systemically by metastasis”).  

Regarding claim 19, UMB, Kitano, and Vaccinex teach the method of claim 18 as discussed above.
UMB further teaches the solid tumor is a sarcoma, a carcinoma, a melanoma, and any metastases thereof (page 18, line 19 – page 19, line 7).

Regarding claim 20, UMB, Kitano, and Vaccinex teach the method of claim 18 as discussed above.
UMB further teaches the solid tumor is squamous cell carcinoma of both ulcerating and papillary type, salivary gland adenocarcinomas, basal cell carcinoma, renal call tumor, soft tissue sarcoma, osteo sarcoma, malignant melanomas, small-cell lung tumor, cancer of the pancreas, glioblastoma, ovarian tumor, liver cancer, breast cancer, colon cancer, kidney cancer, prostate cancer, thyroid cancer, and head and neck cancer (page 18, line 19 – page 19, line 7).

Regarding claim 22, UMB, Kitano, and Vaccinex teach the method of claim 17 as discussed above.
UMB further teaches that the cancer is a hematological malignancy (page 49, line 20) or potentially systemic metastasis thereof (page 18, lines 19-21). 

Regarding claim 23, UMB, Kitano, and Vaccinex teach the method of claim 22 as discussed above.
UMB further teaches that the hematologic malignancy is leukemia, lymphoma or myeloma (page 18, lines 19-21). 

Regarding claim 24, UMB, Kitano, and Vaccinex teach the method of claim 1 as discussed above.
UMB further teaches the administration of an additional cancer therapy (page 24, lines 1-10, “the agent that inhibits Semaphorin 4D may also be combined with standard cancer treatments”). 

Regarding claim 25, UMB, Kitano, and Vaccinex teach the method of claim 24 as discussed above.
UMB further teaches that the additional therapy is chemotherapy (page 24, lines 1-10, “For example, Semaphorin 4D blockade may be effectively combined with chemotherapeutic regimes”).

Regarding claim 26, UMB teaches methods of monitoring cancer progression involving monitoring SEMA4D (page 14, lines 2-3) as a diagnostic marker (page 49, line 13).
UMB teaches determining the subject’s level of SEMA4D (page 83, claim 21) by obtaining peripheral blood (page 83, claim 19) or tissue sample (page 83, claim 20) from a subject and performing an assay that determines the presence of SEMA4D (page 83, claim 21). The level is then compared to a sample from a healthy donor (page 49, lines 14-18) or a sample from the subject obtained from an earlier point in time (page 83-84, claim 21) wherein an elevated level or an increase in SEMA4D indicates disease progression (page 49, lines 14-18; and pages 83-84, claim 21). 
UMB also teaches the relationship between SEMA4D and myeloid derived suppressor cells (MDSCs) stating that “it was found that SEMA4D…polarized myeloid cells in to MDSC phenotype, which corresponded with a reduction in T cell proliferation and IFN-γ production (page 4, lines 25-29). This finding demonstrates a direct correlation between SEMA4D and MDSCs levels and an inverse correlation between SEMA4D/MDSCs levels and T-cell levels. UMB further uses this correlation as a method of screening an agent for anti-cancer activity (page 5, lines 16-17) comprising i) contacting a cell culture medium comprising SEMA4D and/or cells comprising SEMA4D with the agent; and ii) assaying whether SEMA4D activity is reduced, wherein if SEMA4D activity is reduced, the agent has anti-cancer activity (page 5, lines 16-20). UMB goes on to teach that the assaying part of ii) could comprise culturing a cell population of myeloid cells and detecting the presence or absence of MDSCs, wherein if the level of MDSCs is reduced relative to a control sample lacking the agent, then the agent has anti-cancer activity (page 5, lines 20-24). 
UMB further teaches a method of inhibiting tumor-mediated immunosuppression in a subject, comprising administering to the subject a therapeutically effective amount of an agent that inhibits the activity of Semaphorin 4D [SEMA4D] (page 82, claim 1) and states that inhibiting SEMA4D can be employed in methods useful for treating cancer (page 14, line 1). UMB teaches that “an agent that inhibits the activity of Semaphorin 4D is an antibody. The term ‘antibody’ is used to refer to any antibody like molecule that has an antigen binding region and includes full length antibody molecules, antibody fragments” (UMB page 28, lines 3-11).
While UMB teaches a clear direct correlation between SEMA4D and MDSC levels and also measures MDSC levels to predict the anti-cancer activity of an agent, the measurement of MDSC compared to a threshold as a predictive biomarker for selecting patients to receive treatment with a SEMA4D inhibitor is not explicitly stated. 
Kitano teaches an algorithm-driven analysis using MDSC (specifically monocytic MDSC or m-MDSC) frequency to predict the overall survival of patients treated with Ipilimumab (a CTLA-4 inhibitor) (abstract). Kitano et al states that “Algorithm-driven analysis may enable not only development of a novel pre-treatment biomarker for Ipilimumab therapy, but also prospective validation of peripheral blood m-MDSC as a biomarker in multiple disease settings” (abstract). Kitano further teaches that higher pretreatment quantities of m-MDSC are associated with inferior overall survival of patients (page 9, paragraph 3) and that in their studies 14.9% was determined to be the cutoff between “high” and “low” %m-MDSC (page 6, paragraph 3). Kitano teaches that in their studies patients having pre-treatment m-MDSC levels below this threshold were associated with improved overall survival after treatment (page 6, paragraph 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of UMB with those of Kitano and replace the assaying of SEMA4D as a diagnostic biomarker with MDSC cell frequency (particularly m-MDSC) and compare this value to a threshold value in order to select a patient for treatment with a SEMA4D antibody. One of ordinary skill in the art would have been motivated to make this substitution in order to a well-defined marker (MDSC) that has been analyzed in a variety of cancers (UMB, page 1, lines 29-30; and page 2, lines 1-7) particularly one which removes variability related to blood processing and user definitions (Kitano, abstract). By doing so, one would be able to predict outcomes and best determine treatment plans for patients (Kitano, abstract). Furthermore, it would have been obvious for a skilled artesian to try the threshold level of 14.9% m-MDSC pre-treatment as taught by Kitano as the starting point for determining susceptibility of patients to SEMA4D therapy prior to administering to the subject an effective amount of SEMA4D antibody (see MPEP 2141 III, KSR (E) “Obvious to try”). A skilled artesian would have been motivated to try this threshold level as it has already been correlated to patient outcomes after immunotherapy (Kitano, page 6, paragraphs 3 and 4). As 14.9% is below 50% it meets the limitation of the threshold is less than 50% of the subject’s total peripheral blood mononuclear cells prior to treatment.
UMB further teaches that inhibition of Sema4D restored cytotoxic T cells (CD8+Tbet+) and significantly decreased Tregs (CD4+Tbet+); demonstrating an inverse relationship between SEMA4D/MDSC levels and T-cell levels (page 58, lines 24-26; page 4, lines 25-29)	. Kitano also speaks to the inverse correlation between mMDSC levels and CD8+ T-cells observed during treatment of patients with ipilimumab (page 10, paragraph 3, “Inverse correlations between CD8+ T-cell increases and m-MDSC frequency in patients treated with ipilimumab suggest a role for m-MDSC-mediated lymphocyte suppression in overall survival following ipilimumab therapy”).
UMB and Kitano, however, do not disclose that the SEMA4D antibody inhibits SEMA4D binding with Plexin-B1, the determination of CD8+ T cells prior to administering the SEMA4D antibody, or that the level of CD8+ T cells is at least 100 CD8+ T cells/μL of the subject’s total peripheral blood mononuclear cells.
Vaccinex teaches methods for inhibiting, delaying, or reducing tumor growth and metastases of plexin-B1-expressing cancer cells comprising administering to the subject an effective amount of a SEMA4D binding molecule in combination with an immune modulating therapy (abstract). Vaccinex teaches that the binding molecule inhibits SEMA4D-mediated Plexin B1 signal transduction (page 74, 4.) and that its application in treating tumors increases anti-tumorigenic T cell response and decreases immunosuppressive cells, such as MDSC (page 70, [00202]). Vaccinex further teaches that the level of CD8+ T lymphocytes plays a role in the ability of an anti-SEMA4D antibody to treat tumors (page 60, [00170]). Vaccinex teaches that thirty percent of tumor growth inhibition was achieved following treatment with an anti-SEMA4D antibody, however, no treatment related effect was observed when CD8+ T cells were depleted. Vaccinex states that “these results show that tumor growth inhibition with anti-SEMA4D was dependent on the presence of CD8+ effector T cells (page 60, [00170]). Vaccinex teaches a method of treating cancer in a subject comprising administration of a SEMA4D antibody where the subject has an elevated level of B cells, T cells, or both B cells and T cells when compared to other subjects. Vaccinex teaches that the number of T cells per microliter of blood is about 1.5 to 5 times the mean number of T cells in circulation of other cancer patients or that the number of T cells ranges from about 1173 to about 3910 T cells per microliter of blood (page 75, 19 and 20). While Vaccinex does not explicitly state that these T cells are CD8+ T cells, Vaccinex is measuring the impact of CD8+ T cells on SEMA4D treatment in the examples provided (see example 2, page 60). Therefore, it would have been obvious to a skilled artesian to use Vaccinex’s teaching of 1173 T cells per microliter of blood as a starting point for determining a threshold level of CD8+T cells needed for optimal outcomes with the use of a SEMA4D antibody. As 1173 CD8+ T cells/μL of blood is greater than 100, Vaccinex’s teaching of 1173 T cells/μL of blood meets the instant claim limitation of at least 100 CD8+ T cells/μL of peripheral blood mononuclear cells.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have measured the number of circulating CD8+ T cells to ensure that there are at least 1173 T cells per microliter of blood as taught by Vaccinex prior to administration of the SEMA4D antibody in the method taught by UMB and Kitano. A skilled artesian would have been motivated to evaluate the number of CD8+ T cells as tumor growth inhibition with anti-SEMA4D antibodies have been shown to be dependent on the presence of CD8+ effector T cells (Vaccinex, page 60, [00170]). Furthermore, based on the teachings of Vaccinex it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a SEMA4D antibody that inhibits the binding of SEMA4D with Plexin-B1. A skilled artesian would have been motivated to use an antibody that blocks SEMA4D interaction with Plexin-B1 in order to treat Plexin-B1 expressing cancer cells in a subject (Vaccinex, abstract).

Regarding claim 27, UMB, Kitano, and Vaccinex teach the method of claim 26 as discussed above. 
UMB further teaches that the anti-SEMA4D antibody or fragment thereof inhibits SEMA4D interaction with its receptor (page 82, claim 1, “an agent that inhibits the activity of SEMA4D”; and page 82, claim 2 “wherein the agent decreases the expression level of SEMA4D”).

Regarding claim 28, UMB, Kitano, and Vaccinex teach the method of claim 27 as discussed above. 
Vaccinex further teaches that the receptor is Plexin-B1 (page 2, [0006], “the binding molecule inhibits SEMA4D interaction with its receptor (e.g., Plexin-B1)… the binding molecule inhibits SEMA4D-mediated Plexin-B1 signal transduction”).

Regarding claim 29, UMB, Kitano, and Vaccinex teach the method of claim 27 as discussed above.
Vaccinex further teaches that the antibody or fragment thereof inhibits SEMA4D mediated signal transduction (page 2, [0006], “the binding molecule inhibits SEMA4D interaction with its receptor (e.g., Plexin-B1)… the binding molecule inhibits SEMA4D-mediated Plexin-B1 signal transduction”).

Regarding claim 30, UMB, Kitano, and Vaccinex teach the method of claim 26 as discussed above.
The instant application discloses that HCDR 1-3 (SEQ ID NOs: 2, 3, and 4, respectively) and LCDRs 1-3 (SEQ ID NOs: 6, 7, and 8, respectively) correspond with the structures of SEMA4D antibody VX15/2503 (reference Table 2 Sequences, page 43). 
	Vaccinex teaches SEMA4D antibody VX15/2503 and teaches that the “antibody or antigen binding fragment thereof comprises a variable heavy chain (VH) comprising VHCDRs 1-3 comprising SEQ ID NOs: 6, 7, and 8, respectively, and a variable light chain (VL) comprising VLCDRs 1-3 comprising SEQ ID NOs: 14, 15, and 16, respectively”. A comparison of the HCDRs and LCDRs between the applications were compared in ABSS and determined to have 100% alignment identity (see alignments above). 

Regarding claim 31, UMB, Kitano, and Vaccinex teach the method of claim 26 as discussed above.
Kitano further teaches that in their studies 14.9% was determined to be the cutoff between “high” and “low” % m-MDSC cell frequency (page 6, paragraph 3). Patients having less than 14.9% m-MDSC levels pre-treatment were associated with improved overall survival after treatment (page 6, paragraph 4). It would have been obvious for a skilled artesian to try the threshold level of 14.9% m-MDSC pre-treatment as taught by Kitano as the starting point for determining susceptibility of patients to SEMA4D therapy (see MPEP 2141 III, KSR (E) “Obvious to try”). A skilled artesian would have been motivated to try this threshold level as it has already been correlated to patient outcomes after immunotherapy (Kitano, page 6, paragraphs 3 and 4). As the threshold level of 14.9% falls within the claimed levels of “less than 40%, less than 30%, and less than 20%” the limitation is considered to be met by the prior art (reference MPEP 2131.03 Anticipation of Ranges which states that “a specific example in the prior art which is within a claimed range anticipates the range”).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/132541 A1 (University of Maryland, Baltimore) 3 Aug 2017 (referred to herein as UMB) in view of Kitano, S., et al (2014) Computational Algorithm-Driven Evaluation of Monocytic Myeloid-Derived Suppressor Cell Frequency For Prediction of Clinical Outcomes Cancer Immuno Res 2(8) 812-821 and WO 2014/209802 A1 (Vaccinex, Inc) 31 Dec 2014  (referred to herein as Vaccinex) as applied to claim 9 above and in further view of Clinical Trial NCT03268057, Vaccinex Inc, VX15/2503 in combination with Avelumab in Advanced Non-small Cell Lung Cancer – First posted 31 Aug 2017 (referred to herein as NCT03268057).

Regarding claim 10, UMB, Kitano, and Vaccinex teach the combination of a SEMA4D inhibiting agent with a PD-L1 antibody as discussed above.
The applied references, however, do not disclose that the anti-PD-L1 antibody is avelumab. 
NCT03268057 teaches the combination of VX15/2503 (a SEMA-4D antibody) in combination with avelumab in patients with advanced non-small cell lung cancer (clinical trial title). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of UMB, Kitano, and Vaccinex with those of NCT03268057 and use avelumab as the PD-L1 antibody in combination with a SEMA-4D inhibitor. One of ordinary skill in the art would have been motivated to make this substitution in order to utilize a known and trialed PD-L1 antibody (NCT03268057).

Regarding claim 21, UMB, Kitano, and Vaccinex teach the method of claim 20 as discussed above, however, UMB and Kitano fail to teach that the tumor is non-small cell lung cancer.
NCT03268057 teaches the combination of VX15/2503 (a SEMA-4D antibody) in combination with Avelumab in patients with advanced non-small cell lung cancer (clinical trial title). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of UMB, Kitano, and Vaccinex with those of NCT03268057 and use the treatment method for patients with non-small cell lung cancer. One of ordinary skill in the art would have been motivated to make this substitution in order to utilize the method to treat a cancer that has been studied with SEMA4D combination treatment (NCT03268057).
Response to Arguments
Applicant’s arguments, in the response filed 19 September 2022, with respect to the rejections of amended independent claims 1 and 26 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection of claims 1-31 under 35 USC 103 have been withdrawn.  New grounds of rejection have been applied in the instant office action as necessitated by applicant’s amendment. The new grounds of rejection apply the reference WO 2014/209802 A1 (Vaccinex, Inc) 31 Dec 2014  (referred to herein as Vaccinex) (previously cited in the rejection of claims 5, 6, and 30 under 35 USC 103) in the rejection of the claims.
Insofar as applicant’s arguments are still applicable to the amended rejection above, the arguments are not persuasive for the following reasons:
	Applicant argues that in contrast to the claimed methods, reference UAB teaches methods for determining disease progression of subjects treated with an anti-SEMA4D agent by monitoring the subject’s SEMA4D, rather than prognostic methods. Applicant further argues that UMB also does not disclose a particular antibody or antibody that binds to Plexin-B1 and prevents Plexin-B1 signaling  (response, page 9, paragraph 5). Applicant argues that UMB fails to suggest the significance of the baseline level of MDSC and treatment efficacy of an anti-SEMA4D antibody that blocks SEMA4D binding to Plexin-B1 (response, paragraph bridging pages 9 and 10). 
Applicant argues that Kitano does not cure the deficiencies of UMB  (response, page 10, paragraph 2). Applicant argues that Kitano teaches MDSC level as a predictive biomarker of ipilimumab treatment outcomes in melanoma patients. Applicant argues that Kitano reports higher pretreatment levels of MDSCs in melanoma are associated with poorer overall survival of subjects treated with ipilimumab but does not suggest that MDSC level is a prognostic biomarker for treatment outcomes with any other types of therapeutic agents. Applicant argues that this is particularly true of a therapeutic agent that is not known to affect the level of MDSCs, i.e., SEMA4D  (response, page 10, paragraph 4). 
In response, UMB teaches methods of treating cancer using an anti-SEMA4D antibody alone and in combination with an anti-PD-L1 antibody (page 16, lines 5-7; page 22, lines 21-25) and demonstrates that SEMA4D levels directly correlate with MDSC levels while inversely correlating with the number of cytotoxic T cells (CD8+Tbet+) (page 4, lines 25-29; page 17, lines 11-24). UMB teaches that SEMA4D can be used as a biomarker (page 49, lines 14-18; and pages 83-84, claim 21) and that SEMA4D or MDSCs can be used as a method to screen an agent for anti-cancer activity (page 5, lines 20-24). UMB teaches that the inhibition of SEMA4D inhibits tumor-mediated immunosuppression and that inhibiting SEMA4D can be employed in methods useful for treating cancer (paragraph bridging pages 13 and 14). UMB also teaches that SEMA4D plays an immunosuppressive role in HNSCC through induction of MDSCs and highlights it as a therapeutic target to enhance antitumorigenic inflammatory response (page 14, lines 19-22). A skilled artesian would recognize that if a patient were to have elevated levels of SEMA4D (and based on the correlation provided elevated levels of MDSCs) an anti-SEMA4D antibody could be used to reduce the level of SEMA4D/MDSCs and thereby enhance antitumorigenic inflammatory response as taught by UMB. UMB provides a skilled artesian with all of the pieces needed to draw the conclusion that MDSCs can be used as a biomarker for the treatment of cancer with a SEMA4D antibody. Because this is not directly and explicitly stated in UMB, the additional reference of Kitano was introduced to demonstrate that MDSCs (particularly the m-MDSCs of the instant invention) were already known to be an effective biomarker for the prediction of treatment outcomes.
In Kitano, patients with a pre-treatment m-MDSC frequency outside a preliminary definition of healthy donor range (<14.9%) were significantly more likely to achieve prolonged overall survival following treatment with ipilimumab, a CTLA4 antibody (Kitano, abstract). Kitano also teaches that this antibody promotes T cell activation and proliferation and that m-MDSC frequencies inversely correlated with peripheral CD8+ T-cell expansion following ipilimumab treatment, which is similar to the teachings of UMB that SEMA4D treatment reduces MDSC levels and increases CD8 T-cell expansion. Kitano directly states “algorithm-driven analysis may enable not only development of a novel pre-treatment biomarker for ipilimumab therapy, but also prospective validation of peripheral blood mMDSC as a biomarker in multiple disease settings” (abstract). This teaching by Kitano directly shows that m-MDSC levels can be measured and accurately used as a biomarker for evaluation. The correlations and methods taught by UMB combined with Kitano would have led a skilled artesian to the instant invention prior to the effective filing date.
MPEP 2141.03 (I) states that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. That is to say that a skilled artesian would be able to understand from the teachings of Kitano that evaluation of m-MDSCs informs immune status and can be used as a predictive biomarker for treatment with immunotherapies and apply this knowledge to the teachings of UMB that there is a correlation between the levels of SEMA4D and MDSCs in the tumor environment.

Applicant argues that the combination of cited art does not provide a reasonable expectation that the level of MDSCs together with the baseline level of CD8+ T cells in a cancer subject prior to treatment provide a prognostic indicator of the efficacy of anti-SEMA4D treatment, which is only one effector molecule of MDSC induction out of many (response, page 10, paragraph 6). Applicant further argues that the cited prior art merely provides an invitation to experiment, but does not provide the required reasonable expectation of success to establish a prima facie case of obviousness (response, page 11, paragraph 1). 
In response, MPEP 2143.02 (I) teaches that the reasonable expectation of success does not need to be absolute stating that “conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute"))”. 
In this case, it would not only be obvious for a skilled artesian to combine the teachings of cited art, but a skilled artesian would also have a reasonable expectation of success in the combination. Kitano’s study was focused on the evaluation of myeloid-derived suppressor cells, which are known cells implicated in T-cell suppression, and their ability to inform immune status (Kitano, abstract). Kitano teaches that clinically significant MDSC accumulation has been observed in many challenges to the immune system including multiple malignancies. Kitano teaches that diversity in phenotype and methods used for analysis creates challenges in prospectively and reproducibly defining the clinical import of this cellular subset and, in view of this, studied MDSCs of the phenotype m-MDSC. Kitano teaches that this subset suppresses lymphocyte function and are prognostic in patients with numerous types of cancer (Kitano, page 2, paragraph 1). In their application of m-MDSCs as a predictive biomarker, Kitano uses the CTLA4 inhibitor ipilimumab and teaches that m-MDSC levels of <14.9% correlated with superior overall survival (Kitano, page 6, paragraph 4). Measuring levels of m-MDSC before and after treatment, Kitano demonstrates inverse correlations between CD8+ T-cell increases and m-MDSC frequency in patients treated with ipilimumab suggesting a role for m-MDSC-mediated lymphocyte suppression in overall survival following ipilimumab therapy (Kitano, page 9, paragraph 3). Similarly, UMB teaches that MDSCs represent a key player in immune regulation in the tumor microenvironment and that they have a suppressive function on T cells (UMB, page 2, lines 4-7). UMB also teaches that inhibition of SEMA4D results in increased cytotoxic T cells (CD8+Tbet+) and reduces MDSCs (UMB, page 17, lines 9-10, and line 23 (x)). While SEMA-4D antibodies target a different antigen, these treatment outcomes correspond to those observed by Kitano in which CD8 T-cells increased and m-MDSC frequency decreased with the use of ipilimumab. Furthermore, the studies performed by Kitano focused on the treatment of patients with melanoma (Kitano, abstract), which UMB teaches is a cancer that can be treated with SEMA4D inhibition (UMB, page 18, line 29). In view of these similarities, the knowledge in the field that MDSCs are immunosuppressive, and the correlations between SEMA4D and MDSC levels, a skilled artesian would not only be motivated to combine the references but would also have a reasonable expectation of success

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647